Citation Nr: 0631948	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  Service medical 
records confirm that in September 1967, the veteran underwent 
psychiatric treatment for an "acute and chronic anxiety 
reaction."  Current medical records reveal that the veteran 
receives treatment for PTSD, depression, and anxiety 
symptoms.  A private medical opinion dated in November 2000 
attempts to link the veteran's current symptoms to his 
service. Although it is not sufficient under the regulations 
governing service connection for PTSD, it does indicate that 
the veteran's current disability may be associated with his 
service.  Therefore, further medical opinion referable to the 
etiology of the veteran's disorder must be sought.  See 
38 C.F.R. § 3.159 (c)(4) (2006); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim 
for service connection, to include the rating 
criteria by which a disability granted 
service connection will be evaluated and how 
the effective date of that grant will be 
assigned.  Also request that he "provide any 
evidence in his possession that pertains to 
the claim."  See 38 C.F.R. § 3.159(b) 
(2006).  

2.  Schedule the veteran for a VA mental 
disorders examination to determine the nature 
and etiology of any diagnosed psychiatric 
disorders.  The examiner is also asked to 
review the claims file in order to render an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
fifty percent or more) that the veteran's 
treatment for anxiety in service in September 
1967 is related to his current psychiatric 
condition.  Specific attention is invited to 
the veteran's service medical records and the 
November 2000 private psychiatric examination 
report of record.  A rationale for any 
opinion expressed would be appreciated.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


